Exhibit 10.1

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the “Agreement”), made this
4th day of August, 2006 (the “Commencement Date”), is entered into among Ronald
G. Hiscock (“Executive”), Alphatec Spine, Inc., a California corporation (the
“ASI”), and Alphatec Holdings, Inc., a Delaware corporation (“Parent”)
(collectively, ASI and Parent shall be referred to as the “Company”).


1.    COMMENCEMENT.  THIS AGREEMENT SHALL BECOME EFFECTIVE ON THE COMMENCEMENT
DATE AND SHALL GOVERN EXECUTIVE’S EMPLOYMENT BY THE COMPANY FOR THE PERIOD SET
FORTH IN SECTION 2 HEREOF.


2.    TERM OF EMPLOYMENT.


UNLESS EXECUTIVE’S EMPLOYMENT IS TERMINATED PURSUANT TO SECTION 5 BELOW,
EXECUTIVE SHALL BE EMPLOYED BY THE COMPANY PURSUANT TO THE TERMS OF THIS
AGREEMENT FOR THREE YEARS FROM THE COMMENCEMENT DATE (“INITIAL TERM”), AND FOR
SUCCESSIVE TWELVE-MONTH PERIODS THEREAFTER (EACH, A “TERM,” AND COLLECTIVELY THE
“EMPLOYMENT PERIOD”), UNLESS THE COMPANY OR THE EXECUTIVE DELIVERS TO THE OTHER,
AT LEAST 30 DAYS PRIOR TO THE END OF A TERM, WRITTEN NOTICE SPECIFYING THAT THE
EXECUTIVE’S EMPLOYMENT WILL NOT BE RENEWED AT THE END OF THE THEN-APPLICABLE
TERM OF THE AGREEMENT.  A NOTICE BY THE COMPANY OF NON-RENEWAL SHALL BE TREATED
AS A TERMINATION WITHOUT CAUSE UNDER SECTION 5.2 AS OF THE END OF THE
THEN-APPLICABLE TERM OF THE AGREEMENT.


3.    TITLE; CAPACITY; OFFICE.


(A)           THE COMPANY SHALL EMPLOY EXECUTIVE, AND EXECUTIVE AGREES TO WORK
FOR THE COMPANY, AS ITS PRESIDENT AND CHIEF EXECUTIVE OFFICER.  THE EXECUTIVE
SHALL PERFORM THE DUTIES AND RESPONSIBILITIES INHERENT IN THE POSITIONS IN WHICH
HE SERVES AND SUCH OTHER DUTIES AND RESPONSIBILITIES AS SHALL FROM TIME TO TIME
BE REASONABLY ASSIGNED TO HIM BY THE COMPANY’S BOARD (WHICH TERM SHALL MEAN THE
BOARDS OF DIRECTORS OF BOTH ASI AND PARENT ACTING TOGETHER, IF THE BOARDS HAVE
THE SAME MEMBERSHIP, OR, IF THE MEMBERSHIPS ARE NOT THE SAME, SHALL MEAN THE
BOARD OF DIRECTORS OF PARENT ONLY).  THE EXECUTIVE SHALL REPORT TO THE BOARD. 
DURING THE TERM OF HIS EMPLOYMENT HEREUNDER, EXECUTIVE SHALL ALSO SERVE AS A
MEMBER OF THE BOARD OF DIRECTORS OF BOTH ASI AND PARENT.


(B)           EXECUTIVE’S OFFICE SHALL BE LOCATED AT THE COMPANY’S HEADQUARTERS
IN CARLSBAD, CALIFORNIA, OR AT SUCH OTHER CORPORATE HEADQUARTERS APPROVED BY THE
BOARD.  NOTWITHSTANDING THE PRECEDING SENTENCE, COMPANY AGREES THAT EXECUTIVE
WILL RETAIN HIS RESIDENCE IN THE PHILADELPHIA AREA.


4.    COMPENSATION AND BENEFITS.  WHILE EMPLOYED BY THE COMPANY, EXECUTIVE SHALL
BE ENTITLED TO THE FOLLOWING (IT BEING AGREED, FOR THE AVOIDANCE OF DOUBT, THAT,
EXCEPT AS PROVIDED IN SECTION 6.2, AMOUNTS PAYABLE ON THE HAPPENING OF ANY
SPECIFIED EVENT WILL NOT BE PAYABLE IF THE EXECUTIVE IS NOT EMPLOYED BY THE
COMPANY UPON THE HAPPENING OF SUCH EVENT):


--------------------------------------------------------------------------------



4.1           SALARY.  COMMENCING ON THE COMMENCEMENT DATE, THE COMPANY SHALL
PAY EXECUTIVE AN ANNUAL BASE SALARY OF $500,000.00, LESS APPLICABLE PAYROLL
WITHHOLDINGS, PAYABLE IN ACCORDANCE WITH THE COMPANY’S CUSTOMARY PAYROLL
PRACTICES, WITH SALARY INCREASES, IF ANY, TO BE DETERMINED BY THE BOARD ON AN
ANNUAL BASIS IN JANUARY OF EACH SUBSEQUENT YEAR OF EXECUTIVE’S EMPLOYMENT.


4.2           PERFORMANCE BONUS.  EXECUTIVE WILL BE ELIGIBLE TO RECEIVE A CASH
PERFORMANCE BONUS EACH FISCAL YEAR IN AN AMOUNT EQUAL TO 100% OF THE ANNUAL BASE
SALARY FOR SUCH FISCAL YEAR (THE “TOTAL BONUS AMOUNT”) BASED ON EXECUTIVE’S
ACHIEVEMENT OF QUARTERLY AND ANNUAL PERFORMANCE OBJECTIVES ESTABLISHED BY THE
BOARD AT THE BEGINNING OF EACH FISCAL YEAR.  UP TO TWELVE AND A HALF PERCENT
(12.5%) OF THE TOTAL BONUS AMOUNT SHALL BE PAYABLE WITHIN 30 DAYS OF THE END OF
EACH FISCAL QUARTER (FOR A TOTAL OF UP TO 50% OF THE TOTAL BONUS AMOUNT), BASED
ON EXECUTIVE’S ACHIEVEMENT OF QUARTERLY OBJECTIVES, AND UP TO FIFTY PERCENT
(50%) OF THE TOTAL BONUS AMOUNT SHALL BE PAYABLE WITHIN 30 DAYS AFTER THE END OF
THE FISCAL YEAR, BASED ON EXECUTIVE’S ACHIEVEMENT OF ANNUAL OBJECTIVES.  FOR
FISCAL YEAR 2006, THE TOTAL BONUS AMOUNT SHALL BE BASED ON THE PREEXISTING
OBJECTIVES ESTABLISHED BY THE BOARD FOR SUCH YEAR.


4.3           IPO BONUS.  UPON THE CLOSING OF AN UNDERWRITTEN INITIAL PUBLIC
OFFERING BY THE PARENT, EXECUTIVE SHALL RECEIVE A BONUS OF $300,000, LESS
APPLICABLE PAYROLL WITHHOLDINGS.


4.4           SALE OF PARENT.  UPON THE SALE OF PARENT, EXECUTIVE SHALL RECEIVE
A CASH BONUS PAYABLE CONTEMPORANEOUSLY WITH THE CLOSING OF SUCH SALE, THAT IS
EQUAL TO THE FOLLOWING: (I) IF PARENT IS SOLD FOR UNDER $300,000,000, EXECUTIVE
WOULD BE ENTITLED TO A LUMP-SUM BONUS OF $500,000; (II) IF PARENT IS SOLD FOR
$300,000,000, EXECUTIVE WOULD BE ENTITLED TO A LUMP-SUM BONUS OF $1,000,000; AND
(III) IF PARENT IS SOLD FOR GREATER THAN $300,000,000, EXECUTIVE WOULD BE
ENTITLED TO A LUMP-SUM BONUS EQUAL TO $1,000,000, PLUS ONE PERCENT (1.0%) OF THE
AMOUNT BY WHICH THE SALE PRICE EXCEEDS $300,000,000.  A “SALE OF PARENT” SHALL
BE DEEMED TO OCCUR UPON THE PURCHASE BY ONE PERSON OR A GROUP OF PERSONS FOR
CASH OR OTHER CONSIDERATION OF MORE THAN 80% OF THE CAPITAL STOCK OR ASSETS OF
THE PARENT; PROVIDED THAT A “SALE OF PARENT” SHALL NOT BE DEEMED TO HAVE
OCCURRED IN THE EVENT OF THE TRANSFER OF STOCK OR ASSETS IN A TRANSACTION THAT
WOULD NOT RESULT IN A CHANGE IN CONTROL (AS HEREINAFTER DEFINED).


4.5           FRINGE BENEFITS.  EXECUTIVE SHALL BE ENTITLED TO THE BENEFITS SET
FORTH IN SCHEDULE I.  TO THE EXTENT THAT ANY INCOME OR EMPLOYMENT TAXES ARE DUE
WITH RESPECT TO THE BENEFITS SET FORTH ON SCHEDULE I, THE COMPANY SHALL PROVIDE
THE EXECUTIVE WITH A “GROSS UP PAYMENT” EQUAL TO THE TAXES DUE IN CONNECTION
WITH SUCH BENEFITS AND THE GROSS UP PAYMENT.  EXECUTIVE SHALL ALSO BE ENTITLED
TO PARTICIPATE IN ALL BENEFIT PROGRAMS THAT THE COMPANY ESTABLISHES AND MAKES
AVAILABLE TO ITS MANAGEMENT EMPLOYEES.  EXECUTIVE WILL ALSO BE ENTITLED TO TAKE
FULLY PAID VACATION IN ACCORDANCE WITH COMPANY POLICY, WHICH SHALL BE NOT LESS
THAN FOUR (4) WEEKS PER CALENDAR YEAR, WITH NO FORFEITURE FOR UNUSED VACATION
DAYS.


4.6           REIMBURSEMENT OF EXPENSES.  EXECUTIVE SHALL BE ENTITLED TO PROMPT
REIMBURSEMENT FOR REASONABLE EXPENSES INCURRED OR PAID BY HIM IN CONNECTION
WITH, OR RELATED TO THE PERFORMANCE OF, HIS DUTIES, RESPONSIBILITIES OR SERVICES
UNDER THIS AGREEMENT, UPON PRESENTATION BY EXECUTIVE OF DOCUMENTATION, EXPENSE
STATEMENTS, VOUCHERS AND/OR SUCH OTHER SUPPORTING INFORMATION AS THE COMPANY MAY
REASONABLY REQUEST.

2


--------------------------------------------------------------------------------



4.7           EQUITY.


(A)           THE PARTIES AGREE AND ACKNOWLEDGE THAT ON JUNE 7, 2005 (THE “GRANT
DATE”), EXECUTIVE WAS GRANTED RESTRICTED SHARES OF SERIES A-1 COMMON STOCK (THE
“RESTRICTED SHARES”) OF PARENT REPRESENTING APPROXIMATELY 2% OF PARENT’S
OUTSTANDING COMMON STOCK.  UPON THE TERMINATION OF EXECUTIVE’S EMPLOYMENT, ALL
RESTRICTED SHARES THAT HAVE NOT VESTED SHALL BE REPURCHASED BY PARENT FOR AN
AGGREGATE OF $1.00.  SEVENTY-FIVE PERCENT (75%) OF SUCH RESTRICTED SHARES WILL
VEST OVER A 5-YEAR PERIOD IN EQUAL AMOUNTS BEGINNING ON THE FIRST ANNIVERSARY OF
THE GRANT DATE, AND WILL VEST IMMEDIATELY UPON A CHANGE IN CONTROL.  TWENTY-FIVE
PERCENT (25%) OF SUCH RESTRICTED SHARES SHALL VEST UPON THE CLOSING OF AN
UNDERWRITTEN INITIAL PUBLIC OFFERING OF THE STOCK OF PARENT STOCK (AN “IPO”), IF
SUCH IPO OCCURS ON OR BEFORE DECEMBER 31, 2006, PROVIDED, HOWEVER, THAT IF IN
THE REASONABLE JUDGMENT OF THE BOARD ANY DELAY OF THE IPO IS ATTRIBUTABLE TO
MARKET CONDITIONS OR OTHER FACTORS NOT RELATED TO PARENT AND ITS OPERATIONS,
THEN SUCH VESTING DATE SHALL BE EXTENDED AT THE DISCRETION OF THE BOARD.  ALL
RESTRICTED SHARES THAT HAVE NOT PREVIOUSLY VESTED SHALL VEST UPON A CHANGE IN
CONTROL OF PARENT.  FOR PURPOSES OF THIS AGREEMENT, A “CHANGE IN CONTROL” SHALL
OCCUR ON THE DATE AFTER THE COMMENCEMENT DATE THAT: (I) ANY ONE PERSON, ENTITY
OR GROUP ACQUIRES OWNERSHIP OF CAPITAL STOCK OF PARENT THAT, TOGETHER WITH THE
CAPITAL STOCK OF PARENT ALREADY HELD BY SUCH PERSON, ENTITY OR GROUP,
CONSTITUTES MORE THAN 50% OF THE TOTAL FAIR MARKET VALUE OR TOTAL VOTING POWER
OF THE CAPITAL STOCK OF PARENT; PROVIDED, HOWEVER, IF ANY ONE PERSON, ENTITY OR
GROUP IS CONSIDERED TO OWN MORE THAN 50% OF THE TOTAL FAIR MARKET VALUE OR TOTAL
VOTING POWER OF THE CAPITAL STOCK OF PARENT, THE ACQUISITION OF ADDITIONAL
CAPITAL STOCK BY THE SAME PERSON, ENTITY OR GROUP SHALL NOT BE DEEMED TO BE A
CHANGE IN CONTROL; (II) A MAJORITY OF MEMBERS OF THE BOARD IS REPLACED DURING
ANY 12-MONTH PERIOD BY DIRECTORS WHOSE APPOINTMENT OR ELECTION IS NOT ENDORSED
BY A MAJORITY OF THE MEMBERS OF THE BOARD PRIOR TO THE DATE OF THE APPOINTMENT
OR ELECTION; OR (III) ANY ONE PERSON, ENTITY OR GROUP ACQUIRES (OR HAS ACQUIRED
DURING THE 12-MONTH PERIOD ENDING ON THE DATE OF THE MOST RECENT ACQUISITION BY
SUCH PERSON, ENTITY OR GROUP) ASSETS FROM PARENT THAT HAVE A TOTAL GROSS FAIR
MARKET VALUE AT LEAST EQUAL TO 80% OF THE TOTAL GROSS FAIR MARKET VALUE OF ALL
OF THE ASSETS OF PARENT IMMEDIATELY PRIOR TO SUCH ACQUISITION OR ACQUISITIONS;
PROVIDED, HOWEVER, A TRANSFER OF ASSETS BY PARENT SHALL NOT DEEMED TO BE A
CHANGE IN CONTROL IF THE ASSETS ARE TRANSFERRED TO (A) A SHAREHOLDER OF PARENT
(IMMEDIATELY BEFORE THE ASSET TRANSFER) IN EXCHANGE FOR OR WITH RESPECT TO ITS
CAPITAL STOCK IN PARENT, (B) AN ENTITY, 50% OR MORE OF THE TOTAL VALUE OR VOTING
POWER OF WHICH IS OWNED, DIRECTLY OR INDIRECTLY, BY PARENT, (C) A PERSON, ENTITY
OR GROUP THAT OWNS, DIRECTLY OR INDIRECTLY, 50% OR MORE OF THE TOTAL VALUE OR
VOTING POWER OF ALL THE OUTSTANDING CAPITAL STOCK OF PARENT, OR (D) AN ENTITY,
AT LEAST 50% OF THE TOTAL VALUE OR VOTING POWER OF WHICH IS OWNED, DIRECTLY OR
INDIRECTLY, BY A PERSON, ENTITY OR GROUP DESCRIBED IN SUBPARAGRAPH (C) ABOVE. 
IN ALL RESPECTS, THE DEFINITION OF “CHANGE IN CONTROL” SHALL BE INTERPRETED TO
COMPLY WITH SECTION 409A OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED, AND
THE PROVISIONS OF TREASURY NOTICE 2005-1, AND ANY SUCCESSOR STATUTE, REGULATION
AND GUIDANCE THERETO (PROVIDED, HOWEVER, THAT PARENT DOES NOT GUARANTEE ANY TAX
TREATMENT OF ANY PAYMENT OR BENEFIT IN THIS AGREEMENT).


(B)           THE RESTRICTED SHARES SHALL ALSO BE SUBJECT TO THE TERMS OF THE
AGREEMENT UNDERLYING THE RESTRICTED SHARES AND THE SHAREHOLDERS’ AGREEMENT
ENTERED INTO BY PARENT AND THE HOLDERS OF THE OTHER SHARES OF SERIES A-1 COMMON
STOCK.  IN THE EVENT OF ANY CONFLICT BETWEEN THE TERMS OF SUCH AGREEMENTS AND
THE TERMS OF THIS AGREEMENT, THE TERMS OF THIS AGREEMENT SHALL GOVERN.

3


--------------------------------------------------------------------------------



5.    TERMINATION OF EMPLOYMENT.  THE EXECUTIVE’S EMPLOYMENT SHALL TERMINATE
UPON THE OCCURRENCE OF ANY OF THE FOLLOWING:


5.1           TERMINATION BY THE COMPANY FOR CAUSE.  AT THE ELECTION OF THE
COMPANY, FOR CAUSE.  FOR THE PURPOSES OF THIS SECTION 5.1, “CAUSE” FOR
TERMINATION SHALL BE DEEMED TO EXIST UPON THE OCCURRENCE OF ANY OF THE
FOLLOWING:


(A)           A WRITTEN FINDING BY THE BOARD MADE AFTER REASONABLE INVESTIGATION
THAT EXECUTIVE HAS ENGAGED IN DISHONESTY, GROSS NEGLIGENCE OR GROSS MISCONDUCT
THAT IS INJURIOUS TO THE COMPANY, AND NOTICE TO SUCH EXECUTIVE OF SUCH WRITTEN
FINDING;


(B)          EXECUTIVE’S CONVICTION OR ENTRY OF A PLEA OF NOLO CONTENDERE TO ANY
FELONY OR ANY CRIME INVOLVING MORAL TURPITUDE, FRAUD OR EMBEZZLEMENT OF COMPANY
PROPERTY; AND


(C)           A WRITTEN FINDING BY THE BOARD THAT EXECUTIVE HAS ENGAGED IN A
MATERIAL BREACH OF THIS AGREEMENT, AND THAT, AFTER WRITTEN NOTICE OF THE RIGHT
TO CURE WITHIN SIXTY (60) DAYS, HAS NOT CURED SUCH MATERIAL BREACH.


5.2           TERMINATION WITHOUT CAUSE.  AT THE ELECTION OF THE COMPANY,
WITHOUT CAUSE, AT ANY TIME, UPON THIRTY (30) DAYS WRITTEN NOTICE TO EXECUTIVE. 
EXCEPT AS PROVIDED IN SECTION 3(A) HEREOF, ANY MATERIAL CHANGE IN THE DUTIES OR
REPORTING RESPONSIBILITIES OF EXECUTIVE SHALL BE TREATED, AT THE ELECTION OF
EXECUTIVE, AS A TERMINATION WITHOUT CAUSE.

5.3           Voluntary Termination.   At the election of the Executive, for any
reason, upon thirty (30) days notice to the Company.


6.    EFFECT OF TERMINATION.


6.1           TERMINATION FOR CAUSE OR AT THE ELECTION OF EXECUTIVE.  IN THE
EVENT THAT EXECUTIVE’S EMPLOYMENT IS TERMINATED FOR CAUSE PURSUANT TO SECTION
5.1 OR AT THE ELECTION OF THE EXECUTIVE PURSUANT TO SECTION 5.3, THE COMPANY
SHALL HAVE NO FURTHER OBLIGATIONS UNDER THIS AGREEMENT OTHER THAN TO PAY TO
EXECUTIVE THE BASE SALARY AND BENEFITS, INCLUDING PAYMENT FOR ACCRUED BUT
UNTAKEN VACATION DAYS, OTHERWISE PAYABLE TO HIM UNDER SECTIONS 4.1 THROUGH 4.5
RESPECTIVELY THROUGH THE LAST DAY OF HIS ACTUAL EMPLOYMENT BY THE COMPANY
(COLLECTIVELY, THE “ACCRUED OBLIGATIONS”).


6.2           TERMINATION BY THE COMPANY WITHOUT CAUSE.  IN THE EVENT THAT
EXECUTIVE’S EMPLOYMENT IS TERMINATED PURSUANT TO SECTION 5.2:  THE COMPANY
SHALL: (A) PAY TO EXECUTIVE THE ACCRUED OBLIGATIONS PLUS TWO TIMES HIS ANNUAL
BASE SALARY AND 65% OF HIS TARGETED TOTAL BONUS AMOUNT THEN IN EFFECT, OR THREE
TIMES SUCH ANNUAL BASE SALARY AND 65% OF HIS TARGETED TOTAL BONUS AMOUNT IF SUCH
TERMINATION OCCURS WITHIN TWELVE MONTHS FOLLOWING A CHANGE IN CONTROL (A
“TERMINATION ON CIC”), LESS APPLICABLE WITHHOLDINGS, IN A LUMP SUM TO BE PAID
WITHIN 30 DAYS OF TERMINATION; (B) PROVIDE HEALTH AND DENTAL INSURANCE BENEFITS
AS SET FORTH IN SECTION 4.5 FOR A TWENTY-FOUR MONTH PERIOD, OR A THIRTY-SIX
MONTH PERIOD IF SUCH TERMINATION IS A TERMINATION ON CIC; (C) PAY TO EXECUTIVE A
LUMP SUM CASH EQUIVALENT OF THE VALUE OF ALL OTHER FRINGE BENEFITS PROVIDED TO
EXECUTIVE PURSUANT TO SECTION 4.5 ABOVE IMMEDIATELY PRIOR TO SUCH TERMINATION,
VALUED AT THE COST TO THE COMPANY OF SUCH OTHER FRINGE BENEFITS OVER A
TWENTY-FOUR

4


--------------------------------------------------------------------------------



MONTH PERIOD, OR A THIRTY-SIX MONTH PERIOD IF SUCH TERMINATION IS A TERMINATION
ON CIC, AND PAID WITHIN 30 DAYS OF TERMINATION; AND (D) PAY TO EXECUTIVE A BONUS
PAYMENT PURSUANT TO SECTION 4.2 FOR THE FISCAL YEAR IN WHICH EXECUTIVE IS
TERMINATED, WITH SUCH AMOUNT BEING EQUAL TO THE TOTAL BONUS AMOUNT FOR SUCH YEAR
(LESS ALL AMOUNTS OF THE TOTAL BONUS AMOUNT THAT HAVE BEEN PAID IN SUCH YEAR)
MULTIPLIED BY THE QUOTIENT OF THE NUMBER OF FULL OR PARTIAL WEEKS EXECUTIVE WAS
EMPLOYED DURING SUCH FISCAL YEAR DIVIDED BY 52, AND PAYABLE WITHIN 30 DAYS OF
TERMINATION.  EXECUTIVE’S RESTRICTED SHARES SHALL CONTINUE TO VEST FOR
TWENTY-FOUR MONTHS FOLLOWING SUCH TERMINATION.

6.3           Section  409A of the Internal Revenue Code. This Agreement is
intended to comply with the “short-term deferral” rule of the regulations under
section 409A of the Internal Revenue Code of 1986, as amended (“Section 409A”)
and, as a result, not to be subject to Section 409A.  If and to the extent that
section 409A does apply to any payments under this Agreement, such payments
shall be paid only upon an event permitted under 409A and at the earliest date
permitted by Section 409A.


7.    NON-DISCLOSURE AND NON-COMPETITION.


7.1           PROPRIETARY INFORMATION.


(A)           EXECUTIVE AGREES THAT ALL INFORMATION AND KNOW-HOW, WHETHER OR NOT
IN WRITING, OF A PRIVATE, SECRET OR CONFIDENTIAL NATURE CONCERNING THE COMPANY’S
BUSINESS OR FINANCIAL AFFAIRS (COLLECTIVELY, “PROPRIETARY INFORMATION”) IS AND
SHALL BE THE EXCLUSIVE PROPERTY OF THE COMPANY.  BY WAY OF ILLUSTRATION, BUT NOT
LIMITATION, PROPRIETARY INFORMATION MAY INCLUDE INVENTIONS, PRODUCTS, PROCESSES,
METHODS, TECHNIQUES, FORMULAS, COMPOSITIONS, COMPOUNDS, PROJECTS, DEVELOPMENTS,
PLANS, RESEARCH DATA, CLINICAL DATA, FINANCIAL DATA, PERSONNEL DATA, COMPUTER
PROGRAMS, AND CUSTOMER AND SUPPLIER LISTS.  EXECUTIVE WILL NOT DISCLOSE ANY
PROPRIETARY INFORMATION TO OTHERS OUTSIDE THE COMPANY OR USE THE SAME FOR ANY
UNAUTHORIZED PURPOSES WITHOUT WRITTEN APPROVAL BY AN OFFICER OF THE COMPANY,
EITHER DURING OR AFTER HIS EMPLOYMENT, UNLESS AND UNTIL SUCH PROPRIETARY
INFORMATION HAS BECOME PUBLIC KNOWLEDGE WITHOUT FAULT BY EXECUTIVE.


(B)          EXECUTIVE AGREES THAT ALL FILES, LETTERS, MEMORANDA, REPORTS,
RECORDS, DATA, SKETCHES, DRAWINGS, LABORATORY NOTEBOOKS, PROGRAM LISTINGS, OR
OTHER WRITTEN, PHOTOGRAPHIC, OR OTHER TANGIBLE MATERIAL CONTAINING PROPRIETARY
INFORMATION, WHETHER CREATED BY EXECUTIVE OR OTHERS, WHICH SHALL COME INTO HIS
CUSTODY OR POSSESSION, SHALL BE AND ARE THE EXCLUSIVE PROPERTY OF THE COMPANY TO
BE USED BY EXECUTIVE ONLY IN THE PERFORMANCE OF HIS DUTIES FOR THE COMPANY.


(C)           EXECUTIVE AGREES THAT HIS OBLIGATION NOT TO DISCLOSE OR USE
INFORMATION, KNOW-HOW AND RECORDS OF THE TYPES SET FORTH IN PARAGRAPHS (A) AND
(B) ABOVE, ALSO EXTENDS TO SUCH TYPES OF INFORMATION, KNOW-HOW, RECORDS AND
TANGIBLE PROPERTY OF SUBSIDIARIES AND JOINT VENTURES OF THE COMPANY, CUSTOMERS
OF THE COMPANY OR SUPPLIERS TO THE COMPANY OR OTHER THIRD PARTIES WHO MAY HAVE
DISCLOSED OR ENTRUSTED THE SAME TO THE COMPANY OR TO EXECUTIVE IN THE COURSE OF
THE COMPANY’S BUSINESS.


(D)          EXECUTIVE AGREES THAT ALL CREATIONS (AS HEREIN DEFINED) SHALL BE
THE PROPERTY OF THE COMPANY.  “CREATIONS” SHALL MEAN ALL IDEAS, PROSPECT AND
CUSTOMER LISTS, INVENTIONS, RESEARCH,

5


--------------------------------------------------------------------------------



PLANS FOR PRODUCTS OR SERVICES, POTENTIAL MARKETING AND SALES RELATIONSHIPS,
BUSINESS DEVELOPMENT STRATEGIES, MARKETING PLANS, DESIGNS, LOGOS, BRANDING,
LAYOUTS, TEMPLATES, COMPUTER SOFTWARE (INCLUDING, WITHOUT LIMITATION, SOURCE
CODE), COMPUTER PROGRAMS, ORIGINAL WORKS OF AUTHORSHIP, COPYRIGHTABLE
EXPRESSION, CHARACTERS, KNOW-HOW, TRADE SECRETS, INFORMATION, DATA,
DEVELOPMENTS, DISCOVERIES, IMPROVEMENTS, MODIFICATIONS, TECHNOLOGY,
METHODOLOGIES, ALGORITHMS AND DESIGNS, WHETHER OR NOT SUBJECT TO PATENT OR
COPYRIGHT PROTECTION, MADE, CONCEIVED, EXPRESSED, DEVELOPED, OR ACTUALLY OR
CONSTRUCTIVELY REDUCED TO PRACTICE BY EXECUTIVE SOLELY OR JOINTLY WITH OTHERS TO
THE EXTENT RELATING TO OR OTHERWISE IN CONNECTION WITH EXECUTIVE’S EMPLOYMENT BY
THE COMPANY.   EXECUTIVE AGREES TO COOPERATE IN ALL RESPECTS REGARDING REQUESTS
BY THE COMPANY RELATING TO THE COMPANY’S INTELLECTUAL PROPERTY RIGHTS IN THE
CREATIONS, WHETHER SUCH COOPERATION IS REQUIRED DURING OR AFTER THE TERMINATION
OF THE EMPLOYMENT PERIOD.


7.2           NONCOMPETITION; NONSOLICITATION; NONDISPARAGEMENT.


(A)           DURING HIS EMPLOYMENT WITH THE COMPANY, EXECUTIVE SHALL NOT,
DIRECTLY OR INDIRECTLY, RENDER SERVICES OF A BUSINESS, PROFESSIONAL OR
COMMERCIAL NATURE TO ANY OTHER PERSON OR ENTITY THAT COMPETES WITH THE COMPANY’S
BUSINESS, WHETHER FOR COMPENSATION OR OTHERWISE, OR ENGAGE IN ANY BUSINESS
ACTIVITIES COMPETITIVE WITH THE COMPANY’S BUSINESS, WHETHER ALONE, AS AN
EXECUTIVE, AS A PARTNER, OR AS A SHAREHOLDER (OTHER THAN AS THE HOLDER OF NOT
MORE THAN ONE PERCENT OF THE COMBINED VOTING POWER OF THE OUTSTANDING STOCK OF A
PUBLIC COMPANY), OFFICER OR DIRECTOR OF ANY CORPORATION OR OTHER BUSINESS
ENTITY, OR AS A TRUSTEE, FIDUCIARY OR IN ANY OTHER SIMILAR REPRESENTATIVE
CAPACITY OF ANY OTHER ENTITY.  NOTWITHSTANDING THE FOREGOING, THE EXPENDITURE OF
REASONABLE AMOUNTS OF TIME AS A MEMBER OF OTHER COMPANIES’ BOARD OF DIRECTORS
SHALL NOT BE DEEMED A BREACH OF THIS IF THOSE ACTIVITIES DO NOT MATERIALLY
INTERFERE WITH THE SERVICES REQUIRED UNDER THIS AGREEMENT.


(B)          FOR A PERIOD OF ONE (1) YEAR AFTER TERMINATION OF EXECUTIVE’S
EMPLOYMENT FOR ANY REASON, EXECUTIVE WILL NOT RECRUIT SOLICIT OR INDUCE, OR
ATTEMPT TO INDUCE, ANY EMPLOYEE OR EMPLOYEES OF THE COMPANY TO TERMINATE THEIR
EMPLOYMENT WITH, OR OTHERWISE CEASE THEIR RELATIONSHIP WITH, THE COMPANY;
PROVIDED, HOWEVER, THAT THIS PROVISION SHALL NOT APPLY IN THE EVENT A
TERMINATION ON CIC.


(C)           DURING HIS EMPLOYMENT WITH THE COMPANY AND AT ALL TIMES
THEREAFTER, EXECUTIVE SHALL NOT MAKE ANY STATEMENTS THAT ARE PROFESSIONALLY OR
PERSONALLY DISPARAGING ABOUT, OR ADVERSE TO, THE INTERESTS OF THE COMPANY OR ANY
OF ITS DIVISIONS, AFFILIATES, SUBSIDIARIES OR OTHER RELATED ENTITIES, OR THEIR
RESPECTIVE DIRECTORS, OFFICERS, EMPLOYEES, AGENTS, SUCCESSORS AND ASSIGNS
(COLLECTIVELY, “COMPANY-RELATED PARTIES”), INCLUDING, BUT NOT LIMITED TO, ANY
STATEMENTS THAT DISPARAGE ANY PERSON, PRODUCT, SERVICE, FINANCES, FINANCIAL
CONDITION, CAPABILITY OR ANY OTHER ASPECT OF THE BUSINESS OF ANY COMPANY-RELATED
PARTY, AND THAT EXECUTIVE WILL NOT ENGAGE IN ANY CONDUCT WHICH COULD REASONABLY
BE EXPECTED TO HARM PROFESSIONALLY OR PERSONALLY THE REPUTATION OF ANY
COMPANY-RELATED PARTY.


7.3           IF ANY RESTRICTION SET FORTH IN THIS SECTION 7 IS FOUND BY ANY
COURT OF COMPETENT JURISDICTION TO BE UNENFORCEABLE BECAUSE IT EXTENDS FOR TOO
LONG A PERIOD OF TIME OR OVER TOO GREAT A RANGE OF ACTIVITIES OR IN TOO BROAD A
GEOGRAPHIC AREA, IT SHALL BE INTERPRETED TO

6


--------------------------------------------------------------------------------



EXTEND ONLY OVER THE MAXIMUM PERIOD OF TIME, RANGE OF ACTIVITIES OR GEOGRAPHIC
AREA AS TO WHICH IT MAY BE ENFORCEABLE.


7.4           THE RESTRICTIONS CONTAINED IN THIS SECTION 7 ARE NECESSARY FOR THE
PROTECTION OF THE BUSINESS AND GOODWILL OF THE COMPANY AND ARE CONSIDERED BY
EXECUTIVE TO BE REASONABLE FOR SUCH PURPOSE.  EXECUTIVE AGREES THAT ANY BREACH
OF THIS SECTION 7 WILL CAUSE THE COMPANY SUBSTANTIAL AND IRREVOCABLE DAMAGE AND
THEREFORE, IN THE EVENT OF ANY SUCH BREACH, IN ADDITION TO SUCH OTHER REMEDIES
WHICH MAY BE AVAILABLE, THE COMPANY SHALL HAVE THE RIGHT TO SEEK SPECIFIC
PERFORMANCE AND INJUNCTIVE RELIEF.


8.    OTHER AGREEMENTS.  EXECUTIVE REPRESENTS THAT HIS PERFORMANCE OF ALL THE
TERMS OF THIS AGREEMENT AS AN EXECUTIVE OF THE COMPANY DOES NOT AND WILL NOT
BREACH ANY (I) AGREEMENT TO KEEP IN CONFIDENCE PROPRIETARY INFORMATION,
KNOWLEDGE OR DATA ACQUIRED BY HIM IN CONFIDENCE OR IN TRUST PRIOR TO HIS
EMPLOYMENT WITH THE COMPANY OR (II) AGREEMENT TO REFRAIN FROM COMPETING,
DIRECTLY OR INDIRECTLY, WITH THE BUSINESS OF ANY PREVIOUS EMPLOYER OR ANY OTHER
PARTY.


9.    NOTICES.  ALL NOTICES REQUIRED OR PERMITTED UNDER THIS AGREEMENT SHALL BE
IN WRITING AND SHALL BE DEEMED EFFECTIVE UPON (A) A PERSONAL DELIVERY, OR (B)
DEPOSIT IN THE UNITED STATES POST OFFICE, BY REGISTERED OR CERTIFIED MAIL,
POSTAGE PREPAID.


10.  ENTIRE AGREEMENT.  THIS AGREEMENT AND THE AGREEMENTS RELATED TO THE
RESTRICTED SHARES CONSTITUTE THE ENTIRE AGREEMENT BETWEEN THE PARTIES AND
SUPERSEDES ALL PRIOR AGREEMENTS AND UNDERSTANDINGS, WHETHER WRITTEN OR ORAL
RELATING TO THE SUBJECT MATTER OF THIS AGREEMENT, INCLUDING WITHOUT LIMITATION
THAT CERTAIN EMPLOYMENT AGREEMENT BETWEEN THE PARTIES DATED JUNE 7, 2005, AS
AMENDED JULY 7, 2005 AND DECEMBER 5, 2005, WHICH THIS AGREEMENT AMENDS AND
RESTATES IN ITS ENTIRETY.


11.  AMENDMENT.  THIS AGREEMENT MAY BE AMENDED OR MODIFIED ONLY BY A WRITTEN
INSTRUMENT EXECUTED BY BOTH THE COMPANY AND EXECUTIVE.


12.  SUCCESSORS AND ASSIGNS.  THIS AGREEMENT SHALL BE BINDING UPON AND INURE TO
THE BENEFIT OF BOTH PARTIES AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS,
INCLUDING ANY CORPORATION INTO WHICH THE COMPANY MAY BE MERGED OR WHICH MAY
SUCCEED TO ITS ASSETS OR BUSINESS, PROVIDED, HOWEVER, THAT THE OBLIGATIONS OF
EXECUTIVE ARE PERSONAL AND SHALL NOT BE ASSIGNED BY HIM, AND THAT THE AGREEMENT
MAY NOT BE ASSIGNED BY THE COMPANY TO ANY OTHER ENTITY WITHOUT THE EXECUTIVE’S
WRITTEN CONSENT.


13.  MISCELLANEOUS.


13.1         NO WAIVER.  NO DELAY OR OMISSION BY THE COMPANY IN EXERCISING ANY
RIGHT UNDER THIS AGREEMENT SHALL OPERATE AS A WAIVER OF THAT OR ANY OTHER
RIGHT.  A WAIVER OR CONSENT GIVEN BY THE COMPANY ON ANY ONE OCCASION SHALL BE
EFFECTIVE ONLY IN THAT INSTANCE AND SHALL NOT BE CONSTRUED AS A BAR OR WAIVER OF
ANY RIGHT ON ANY OTHER OCCASION.


13.2         SEVERABILITY.  IN CASE ANY PROVISION OF THIS AGREEMENT SHALL BE
INVALID, ILLEGAL OR OTHERWISE UNENFORCEABLE, THE VALIDITY, LEGALITY AND
ENFORCEABILITY OF THE REMAINING PROVISIONS SHALL IN NO WAY BE AFFECTED OR
IMPAIRED THEREBY.

7


--------------------------------------------------------------------------------



13.3         GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
AND ENFORCED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF CALIFORNIA.


13.4         CONSENT TO JURISDICTION.  EACH OF THE PARTIES HERETO IRREVOCABLY
CONSENTS AND SUBMITS TO THE JURISDICTION OF THE COURTS OF THE STATE OF
CALIFORNIA, SITTING IN SAN DIEGO COUNTY, AS THE EXCLUSIVE JURISDICTION AND VENUE
FOR ANY ACTIONS OR PROCEEDINGS BROUGHT AGAINST EITHER PARTY HERETO, ARISING OUT
OF OR RELATING TO THIS AGREEMENT.  IN ANY SUCH ACTION OR PROCEEDING BROUGHT IN
SUCH COURTS, THE PARTIES HERETO IRREVOCABLY (I) WAIVE ANY OBJECTION OR
JURISDICTION OR VENUE, (II) WAIVE PERSONAL SERVICE OF THE SUMMONS, COMPLAINT AND
OTHER PROCESS AND (III) AGREE THAT SERVICE THEREOF MAY BE MADE BY CERTIFIED OR
REGISTERED FIRST-CLASS MAIL DIRECTED TO THE PARTY TO BE SERVED.


13.5         WAIVER OF JURY TRIAL.  EACH OF THE PARTIES HERETO IRREVOCABLY
WAIVES ITS RIGHT TO A TRIAL BY JURY IN ANY ACTION ARISING OUT OF OR RELATED TO
THIS AGREEMENT.


13.6         COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN TWO OR MORE
COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED AN ORIGINAL BUT ALL OF WHICH
TOGETHER SHALL CONSTITUTE ONE AND THE SAME INSTRUMENT.

8


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year set forth above.

 

 

/s/ Ronald G. Hiscock

 

 

 

 

 

 

Ronald G. Hiscock

 

 

 

 

 

 

 

 

ALPHATEC SPINE, INC.

 

 

 

 

 

By:

/s/ John H. Foster

 

 

 

Name: John H. Foster

 

 

Title: Chairman

 

 

 

 

 

 

 

 

ALPHATEC HOLDINGS, INC.

 

 

 

 

 

By:

/s/ John H. Foster

 

 

 

Name: John H. Foster

 

 

Title: Chairman

9


--------------------------------------------------------------------------------


Schedule I

During the term of employment, Company to provide:

(a)                                  Residence in California – Company to
provide for rental living, e.g., comfortable furnished town home with normal
maintenance and upkeep (i.e., two bedrooms) in appropriate neighborhood, with
Company to approve and sign lease;

(b)                                 Travel expenses – Company to reimburse for
first-class air travel for all Company-related travel and for travel to and from
Philadelphia at the reasonable discretion of the Executive;

(c)                                  Vehicle expenses – Company to provide
luxury car in California;

(d)                                 Other Expenses – Company to reimburse, at
the discretion of the Board, for normal business expenses associated with
executive status relating to travel, airline clubs, dry cleaning and laundry
while in California, meal allowance while in California, parking while in
California, and reasonable client and staff meal and entertainment expenses;

(e)                                  Company to pay to Executive’s counsel up to
$7,500 in legal fees and costs associated with negotiation of this Agreement.

(f)                                    The Company agrees to pay premiums for
the following insurance policies:

1.             John Hancock Key Person life insurance policy (Policy number
55-978-241)

2.             Northwestern Mutual Term Life (Policy number 15-382-929)

3.             Mass Mutual UL  (Contract number 995500944G)

4.             Mass Mutual Disability income policy (Policy number 8,080,826)

10


--------------------------------------------------------------------------------